On April 14,1995, the said defendant was duly convicted in this Court of the crime of Aggravated Assault (Felony); it is therefore ordered, adjudged and decreed that the said Jorge Tbrres be punished by imprisonment in the Montana State Prison at Deer *61Lodge, Montana, for the term of Twenty (20) years. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 9 days. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at ten Dollars ($10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court.
DATED this 4th day of June, 1996.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Dennis Paxinos, County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain as imposed except for the additional restriction that the defendant not be considered eligible for parole or other release until he has served 7 years of the sentence imposed. During such time, the defendant must successfully complete the anger management program, criminal thinking errors program and any other counseling deemed appropriate by the staff of Montana State Prison.
The reasons for the restriction are because the defendant exhibited absolutely no remorse or concern for the victim of this offense during his Sentence Review hearing, but did illustrate disdain for the victim and also has accepted no responsibility for his actions.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Jorge Torres for representing himself in this matter and also Dennis Paxinos, County Attorney from Billings, for representing the State.